Citation Nr: 0639067	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-11 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a disability rating in excess of 10 
percent for generalized anxiety disorder.


FINDING OF FACT

The veteran's generalized anxiety disorder is manifested by 
irritability and sleep disturbance, for which he has required 
medication and therapeutic treatment.  His anxiety has caused 
occasional occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks.  Current medical findings do 
not indicate the presence of panic attacks or memory loss, 
and the veteran has consistently denied anhedonia, feelings 
of hopelessness, decreased energy, decreased concentration, 
and homicidal or suicidal ideations.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A 10 percent disability rating is assigned for a mental 
disorder (including anxiety) when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or symptoms 
controlled by continuous medication.  

A 30 percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9400 (2006).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

VA records dated from October 2002 to July 2004 show that the 
veteran received periodic treatment for anxiety.  The 
associated records show various symptoms related to anxiety, 
including irritability, poor impulse control, and sleep 
disturbance.  The veteran's affect over this period was noted 
to be mood congruent with full range.  His mood ranged from 
depressed and anxious to euthymic.  Frequent notations 
indicate that the veteran was appropriately dressed and 
groomed, that his conversation was coherent and goal-
directed, and that his insight and judgment were intact.  The 
veteran consistently denied suicidal or homicidal ideation, 
and there was no evidence of psychosis.  

The veteran underwent VA examination in August 2002.  At the 
time of the examination, the veteran described himself as an 
extreme perfectionist, stating that he often second-guessed 
himself and excessively worried whether the decisions he made 
were adequate or whether he performed as well as he could 
have.  He described himself as highly concerned with how he 
is perceived in the minds of others.  He reported that he 
constantly worried and, as a result, experienced constant 
muscle tension.  He denied experiencing panic attacks.  
Mental status examination revealed a euphoric mood with an 
anxious affect.  He was noted be extremely anxious and 
fidgety throughout the examination.  His speech was clear and 
coherent.  There was no evidence of hallucinations, 
delusions, paranoia, flight of ideas, or ideas of reference, 
and the veteran denied suicidal or homicidal ideations.  
Concentration and memory were noted to be intact, and his 
insight and judgment good.  

With regard to his social history, the veteran reported that 
he had been married twice, and was currently married to his 
second wife of 21 years.  He stated that he did not have any 
children.  With regard to his occupational history, the 
veteran reported that he was currently employed as a computer 
programmer, a job which he had held for six years, and which 
he loved, but which he found stressful.  He reported that he 
was currently in the process of filing Chapter 11 bankruptcy.

The examiner diagnosed the veteran with generalized anxiety 
disorder.  A GAF of 70 was assigned.

On VA examination in August 2002, a GAF score of 70 was 
assigned.  VA treatment records dated from October 2002 to 
July 2004 reflect GAF scores ranging from 65 to 72.  The GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores ranging from 65 to 72 indicate some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally indicate that the individual is 
functioning well and having some meaningful interpersonal 
relationships.  Here the veteran has had a successful 
marriage of more than 21 years, and he has reported that he 
and his wife enjoy traveling, which they have begun to do 
more frequently.  A treatment record dated in July 2004 
demonstrates that the veteran's anxiety was greatly improved; 
he reported that although he felt mild stress, everything in 
his life was going well and he felt great.  There is no 
indication that he has any occupational impairment.  His 
symptoms thus fall clearly within the category of mild 
impairments.

The Board appreciates that the veteran does have some genuine 
psychiatric impairment related to his anxiety disorder.  Yet 
the Board cannot conclude based on the psychiatric 
symptomatology that his anxiety is productive of occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, but with otherwise satisfactory routine 
behavior, self-care, and normal conversation.  The veteran 
has not been shown to have such symptoms as circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impaired 
abstract thinking; and difficulty in establishing and 
maintaining effective work and social relationships, which 
are indicative of such a rating.  No medical evidence, even 
the veteran's own statements regarding his condition, would 
support a finding that he meets the criteria for a 30 percent 
rating.  The medical evidence cited above only provides 
negative evidence against the claim for a rating in excess of 
10 percent.

In sum, the weight of the credible evidence demonstrates that 
the veteran's currently assigned 10 percent evaluation under 
DC 9400 represents the highest allowable award based on the 
evidence of record.  As the preponderance of the evidence is 
against the claim for an increased rating, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003, rating 
decisions in September 2002 and April 2004; and a statement 
of the case in October 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2004 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 10 percent for generalized anxiety 
disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


